Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14, 15-18, 20 and 21 of U.S. Patent No. 10,733,578 (the ‘578 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 in the instant application under examination are directed to a method (claim 1), collection station (claim 14), and system (claim 20) for collecting items, while claims 1-22 in the ‘578 patent are directed towards a method (claim 1), collection station (claim 15), and system (claim 21) for collecting items.
	Claim 1, claim 14, and claim 20 of the instant application under examination and claim 1, claim 15, and claim 21 of the ‘578 patent are substantially similar. A comparison of claim 1, claim 14, and claim 20 of the instant application under examination and claim 1, claim 15, and claim 21 of the ‘578 patent reveals that, while the claims comprise instances of minor variations in language used, the claims of the instant application under examination are broader than the corresponding claims in the ‘578 patent. While the instant claims under examination overlap in scope with the claims of the ‘578 patent, due to the instances of minor variations in language used, the instant claims are obvious over the claims of patent ‘578.
	Therefore, claims 1-20 in the instant application under examination are rejected on the grounds of nonstatutory double patenting over patent ‘578.



Claim Objections
Claims 4 and 20 are objected to because of the following informalities:  
Claim 4 recites, “an indication of a reason for returning the item.” The Examiner notes the inconsistent reference to the element of, “the packaged item.” The Examiner interprets the limitation as, “an indication of a reason for returning the packaged item.”
Claim 20 recites, “transmit, to server, the verification information.” The Examiner notes the limitation appears to comprise a typographical error which results in the limitation being grammatically incorrect. The Examiner interprets the limitation as, “transmit, to a server, the verification information,” which corresponds to the limitation as recited in independent claims 1 and 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 comprises: “wherein categorizing includes at least one of determining based on the verification information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the verification information that the pharmaceutical product of the packaged item belongs to the second category.”  However, the specification does not provide an adequate written description of the limitations, as claimed. The specification does not provide an adequate written description of either of the two recited options. The specification does not provide an adequate written description of, “determining based on the verification information that the pharmaceutical product of the packaged item belongs to the first category,” and the specification does not provide an adequate written description of, “determining based on the verification information that the pharmaceutical product of the packaged item belongs to the second category.”
The Examiner notes claim 1 comprises:
generating…verification information of the pharmaceutical product, wherein generating the verification information of the pharmaceutical product comprises: capturing, via a camera at the kiosk station, an image of the packaged item; and weighing, via a scale at the kiosk station, the packaged item to obtain a weight of the packaged item and the pharmaceutical product… transmitting, to a server, the verification information to cause the server to generate a return determination based on the verification information… categorizing, by the computer responsive to receiving the return determination, the pharmaceutical product based on the product information, wherein categorizing includes at least one of determining that the pharmaceutical product of the packaged item belongs to a first category and determining that the pharmaceutical product of the packaged item belongs to a second category.
As such, as recited by claim 1, generating verification information comprises capturing…an image of the packaged item; and weighing…the packaged item to obtain a weight of the packaged item and the pharmaceutical product.

The Examiner notes the specification states (emphasis added):
In various embodiments, the station includes a cabinet and an interior in which two receptacles are placed. One receptacle is placed in a non-controlled substance area, and the other is in a controlled substance area, as various regulations require these two categories of waste to be treated differently. The receptacles are locked within the station and can be accessed to deposit returned items via access panels which open selectively depending on which category the returned items belong to.  (see Applicant’s specification at 0012)
A user enters information to identify the user at the station. Then, various pieces of information are input into the system, either by user interface such as touch screen, or by various station instruments. In various embodiments, the information may include any combination of scanned bar code, product number, lot number, expiration date, weight, pill count, type of packaging and whether sealed or partial package, whether prescription vial, etc. The station may include various cameras to record events for later verification. A pill counting tray and scale are included. Optionally, an automated pill counting sensor is included. Once all information is entered, a panel may open on one side or the other, depending on the category of the item. The user then deposits the item into a chute and it drops into the removable receptacle below. (see Applicant’s specification at 0013)
A first access panel 140 and second access panel 150 are preferably provided. These panels are opened and closed by the system based on whether the item is determined to fit into one category or another. In the embodiment of returning pharmaceutical items, the item is determined by the system using information input by the user whether the item is a controlled or non-controlled substance. If it is a controlled substance, the second access panel 150 may open to allow the user to deposit the item into the second receptacle 40. If the item is a non-controlled substance, the first access panel 140 may be opened to allow the user to deposit the item into the first receptacle 30. (see Applicant’s specification at 0038)

	The Examiner notes the specification broadly refers to categories associated with the items and performing functions based on the item category. The specification does not provide a discussion of determining that the pharmaceutical product of the packaged item belongs to a first or second category. The specification appears to rely upon it being obvious to one of ordinary skill in the art that determining the pharmaceutical product of the packaged item belongs to a first or second category is based on the product information identifying the pharmaceutical product of the packaged item as belonging to a first or second category. While the Examiner believes it would be obvious to one of ordinary skill in the art that determining the pharmaceutical product of the packaged item belongs to a first or second category is based on the product information identifying the pharmaceutical product of the packaged item as belonging to a first or second category, that is not what is claimed. The claim limitations require, “wherein categorizing includes at least one of determining based on the verification information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the verification information that the pharmaceutical product of the packaged item belongs to the second category,” which effectively amounts to, “wherein categorizing includes at least one of determining based on capturing, via a camera at the kiosk station, an image of the packaged item; and weighing, via a scale at the kiosk station, the packaged item to obtain a weight of the packaged item and the pharmaceutical product [the verification information] that the pharmaceutical product of the packaged item belongs to the first category and determining based on capturing, via a camera at the kiosk station, an image of the packaged item; and weighing, via a scale at the kiosk station, the packaged item to obtain a weight of the packaged item and the pharmaceutical product [the verification information] that the pharmaceutical product of the packaged item belongs to the second category.”    
The specification does not provide a discussion of determining that the pharmaceutical product of the packaged item belongs to a first or second category, and the specification does not provide a discussion of determining based on the verification information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the verification information that the pharmaceutical product of the packaged item belongs to the second category [wherein generating the verification information of the pharmaceutical product comprises: capturing, via a camera at the kiosk station, an image of the packaged item; and weighing, via a scale at the kiosk station, the packaged item to obtain a weight of the packaged item and the pharmaceutical product].
	As such, the specification does not provide an adequate written description of, “wherein categorizing includes at least one of determining based on the verification information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the verification information that the pharmaceutical product of the packaged item belongs to the second category,” such that applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claim 13 and claim 16 are substantially similar. The discussion of claim 13 applies to the substantially similar limitations of claim 16, as well.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites, ““wherein categorizing includes at least one of determining based on the verification information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the verification information that the pharmaceutical product of the packaged item belongs to the second category.”  As recited by claim 13, categorizing the pharmaceutical product is based on the verification information [wherein generating the verification information of the pharmaceutical product comprises: capturing, via a camera at the kiosk station, an image of the packaged item; and weighing, via a scale at the kiosk station, the packaged item to obtain a weight of the packaged item and the pharmaceutical product]. 
The claim is unclear in that the limitation provides a conflicting scope of the function of categorizing as recited in claim 1, which recites, “categorizing, by the computer responsive to receiving the return determination, the pharmaceutical product based on the product information, wherein categorizing includes at least one of determining that the pharmaceutical product of the packaged item belongs to a first category and determining that the pharmaceutical product of the packaged item belongs to a second category.” As recited by claim 1, categorizing the pharmaceutical product is based on the product information.
In order to expedite compact prosecution, the Examiner interprets the claim limitations as, “wherein categorizing includes at least one of determining based on the product information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the product information that the pharmaceutical product of the packaged item belongs to the second category.”  
Claim 16 is unclear in that claim 16 comprises limitations substantially similar to the limitations of claim 13. The discussion of claim 13 applies here, as well.
Claim 20 is unclear in that it is unclear if, “product information associated with the packaged item containing the pharmaceutical product,” in, “receive product information associated with the packaged item containing the pharmaceutical product via a user interface,” is intended to introduce a new element or if the limitation is intended to be recited as, “receive the product information associated with the packaged item containing the pharmaceutical product via a user interface,” in order to reference the previously referenced, “product information associated with a packaged item containing a pharmaceutical product.” In order to advance compact prosecution, the Examiner interprets the limitation as, “receive the product information associated with the packaged item containing the pharmaceutical product via a user interface.”
Claim 20 is unclear in that the element of, “the return determination,” in, “receive, from the server, the return determination,” lacks proper antecedent basis. In order to advance compact prosecution, the Examiner interprets the limitation as, “receive, from the server, a return determination.”
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-13 are directed towards a method (i.e., process), claims 14-19 are directed towards a collection station (i.e., a manufacture), and claim 20 is directed towards a system (i.e., a manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1-20 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 14, and 20 are substantially similar and recite a judicial exception illustrated by:
	receive product information associated with the packaged item containing the pharmaceutical product;
receive the return determination; 
categorize, responsive to receiving the return determination, the pharmaceutical product based on the product information, wherein categorizing includes at least one of determining that the pharmaceutical product belongs to a first category and determining that the pharmaceutical product belongs to a second category; and 
provide, responsive to categorizing the pharmaceutical product, instructions, the instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category.
	As such, the limitations comprise functions associated with receiving product information associated with a packaged item containing a pharmaceutical product, receiving a return determination, categorizing the pharmaceutical product based on the product information, and providing instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to commercial or legal interactions (legal obligations; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (following rules or instructions) in that the limitations comprise functions associated with receiving product information associated with a packaged item containing a pharmaceutical product, receiving a return determination, categorizing the pharmaceutical product based on the product information, and providing instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category.
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October 2019 Update: Subject Matter Eligibility). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., the functions associated with receiving product information associated with a packaged item containing a pharmaceutical product, receiving a return determination, categorizing the pharmaceutical product based on the product information, and providing instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception,” (See October 2019 Update: Subject Matter Eligibility).  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of: a system, a station, a collection station, a computer, a kiosk station, a camera [configured to record a packaged item containing a pharmaceutical product], a scale [configured to weigh the packaged item], a user interface, and a server in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “the station includes a cabinet and an interior in which two receptacles are placed,” (0012), “various pieces of information are input into the system, either by user interface such as touch screen, or by various station instruments,” (0013), “The table top station includes a computing device and user interface,” (0016), “the station is ideally provided with one or more cameras adapted to take photographs or video of the product, of the container, of various portions of the process, or of the user,” (0020), “The station 10 is provided with a computer and a user interface such as a touch screen 50,” (0034), “The station includes a computing device and a user interface, and software running on the computing device,” (0044), and the specification describes the system and components in broad, functional terms (see Applicant’s specification at least at 0016, 0019-0021, 0032-0034, 0036-0037, 0039, 0043-0045, 0047-0049, 0051-0055).
The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform a process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
Additionally, the additional elements both individually and in combination do not integrate the judicial exception into a practical application and do not add significantly more to the exception (See MPEP 2106.04(d), MPEP 2106.05). For example, regarding the limitations as related to additional elements:
receiving, by a computer of a kiosk station, product information [transmitting/receiving information; insignificant extra-solution activity]
receive product information…via a user interface [transmitting/receiving information; insignificant extra-solution activity]
generating, responsive to receiving the product information, verification information of the pharmaceutical product, wherein generating the verification information of the pharmaceutical product comprises: capturing, via a camera at the kiosk station, an image of the packaged item; and weighing, via a scale at the kiosk station, the packaged item to obtain a weight of the packaged item and the pharmaceutical product; [the generating verification information comprises capturing an image of the package item and weighing the packaged item - gathering data for use in a claimed process; insignificant extra-solution activity]
transmitting, to a server, the verification information [transmitting/receiving information; insignificant extra-solution activity]
receiving, by the computer from the server, the return determination [transmitting/receiving information; insignificant extra-solution activity]
The Examiner notes the additional limitations above amount to insignificant extra-solution activity (See MPEP 2106.05(g)) [The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process. An example of post-solution activity is an element that is not integrated into the claim as a whole (See MPEP 2106.05(g))]. As such, the additional elements illustrate that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). 
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
The additional elements, alone and in combination, do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use and do not alter how the process steps are performed (See MPEP 2106.05(h), the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are no more than mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)), and/or the additional elements do not add more than insignificant extra-solution activity to the judicial exception.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 1, 14, and 20 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claims 2, 9, and 15 merely further limit the abstract idea as related to providing instructions. The claims do not add anything significant to the abstract idea.
	Claims 3, 4, 5, and 17 merely further limit the abstract idea as related to receiving product information and providing instructions. The claims do not add anything significant to the abstract idea.
	Claims 6, 7, 8, 10, and 12 merely further limit the abstract idea as related to product information. The claims do not add anything significant to the abstract idea.
	Claim 11 merely further limits the abstract idea as related to categorizing the pharmaceutical product. The claims do not add anything significant to the abstract idea.
	Claims 13 and 16 merely further limit the abstract idea as related to categorizing the pharmaceutical product. The claims do not add anything significant to the abstract idea.
	Claims 18 and 19 merely further limit the abstract idea as related to generating verification information. The claims do not add anything significant to the abstract idea.
The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.  
	Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarro, U.S. Patent 8719048, in view of Holmes, U.S. Patent Application Publication 20110184751.
Regarding claims 1, 14, and 20,
Zacarro — which is directed to a method and apparatus for accurate estimation and disbursement in a reverse distribution environment— discloses:
	(Claim 1) A method comprising:
(Claim 14) A collection station comprising […]; a computer, wherein the computer is configured to:
	(claim 20) A system for collecting items comprising: a station having a computer and a user interface, wherein the user interface is configured to enable a user to enter product information associated with [an item] item containing a pharmaceutical product; wherein the computer is configured to:
	(claims 1, 14, and 20):
receiving, by a computer of a […] station, product information associated with [an] item at the […] station, wherein the […] item contains a pharmaceutical product,
receive product information associated with [the item containing] the pharmaceutical product via a user interface;
[A system operating in a reverse distribution environment efficiently and accurately facilitates collection of items from retailers and other customers (c2 8-10; see also c2 64 – c3 1, Fig. 1; see also c3 55-58); facilitate the return of unused pharmaceutical items from customers to suppliers or wholesalers (c3 55-58); Now referring to FIG. 3, a computer system 200 of the reverse distributor 22 may include one or several data entry stations 202…Each of the data entry stations 202 may be a personal computer, a workstation, a portable computer, or any other device having a processor, a memory, an input device such as a keyboard, and an output device such a monitor (c9 49-57); operators enter line item data 180 into the item database 182 to specify the identity of a product, the quantity in which the product is being returned, etc. To this end, the item tracking interface 220 may present to operators one or multiple GUI, text-only, or any other type of interface screens (c10 14-19); In some embodiments, the reverse distribution system processes pharmaceuticals and similar items (c2 52-53; see also c4 61-64)] Zacarro does not appear to teach or suggest a camera configured to record a packaged item containing a pharmaceutical product; a scale configured to weigh the packaged item. While the disclosure teaches or suggests the limitations of the collection station of claim 14 and the system of claim 20 in the context of product information associated with a pharmaceutical product, the disclosure below is presented to particularly address the aspect of the packaged item containing the pharmaceutical product.
	Zacarro discloses:
	the packaged item containing the pharmaceutical product
[some of the items corresponding to the same product may be packaged in different quantities or, as may be the case with certain pills, may be placed in similar containers that are differently filled (c7 63 - c8 9; see also Fig. 7 indicating using PACK SIZE [package size] associated with an NDC#, description, Lot, and expiration date to determine credit information for returned pharmaceuticals)] 
While the disclosure of Zacarro teaches or suggests the limitations above in the context of “A collection station,” (claim 14) and, “A system for collecting items comprising: a station having a computer and a user interface,” (claim 20), Zacarro does not appear to describe a station as a kiosk. 
	generating, responsive to receiving the product information, verification information of the pharmaceutical product, wherein generating the verification information of the pharmaceutical product comprises [generating information identifying the pharmaceutical product and an amount of the pharmaceutical product]; 
	[facilitate the return of unused pharmaceutical items from customers to suppliers or wholesalers (c3 55-58); Referring to FIG. 8, at least a portion of an example method 600 for processing pharmaceutical items may be implemented in the item tracking interface 220 and the estimate calculator 230 (c14 33-36); the operator may enter the NDC, the lot number, the expiration date, the quantity, and other parameters for every line item at block 604. In response, the computer system 200 may generate a database record for the line item at block 606 to be stored in the line item database 182 and, optionally, a unique identifier for the line item (c14 47-52, Fig. 8; see also c10 14-17, c2 36-45, c2 52-60, c7 61-67, c12 38-43, Fig. 6, Fig. 10); the reverse distributor 22 may store pricing and return policy information for each individual product (i.e., item 14 with a particular NDC) (c7 7-10); the database sub-system 208 may include a policy/rules/pricing database 240 which stores data specifying the return policy of each manufacturer (c10 22-27; see also c10 31-37, c10 49-58, c 10 63 – c11 8, c11 54-62, c13 40-50, c14 33-58); the manufacturer 12A may refuse to accept partially filled containers (c5 39-45); a certain partially filled or damaged container may not qualify for the refund specified by an appropriate pricing file (c15 41-44)] The generated database record comprises information identifying the pharmaceutical product [including the NDC] and an amount of the pharmaceutical product. The Examiner interprets generating the database record as generating verification information [generating information identifying the pharmaceutical product and an amount of the pharmaceutical product] in that system generates a database record for the line item at block to be stored in the line item database responsive to receiving the product information, wherein the database record includes information to identify the pharmaceutical product (e.g., NDC) and specifies the quantity of the product, which is used to verify the pharmaceutical product complies with any policy or rule that applies to a particular manufacturer or a particular pharmaceutical product (i.e., the NDC of the pharmaceutical product and the quantity of the pharmaceutical product may be used to identify applicable policies/rules that correspond to the NDC and make a return determination, wherein if a rule associated with the NDC the pharmaceutical product or manufacturer calls for refusing to accept partially filled containers, the return determination may comprise recognizing the pharmaceutical product as being non-creditworthy or unreturnable based on the quantity of the pharmaceutical product indicating a partially filled container). Zacarro teaches or suggests generate, responsive to receiving the product information, verification information of the pharmaceutical product, wherein generating the verification information of the pharmaceutical product comprises [generating information identifying the pharmaceutical product and an amount of the pharmaceutical product]. Zacarro does not appear to recite weighing via the scale the packaged item to obtain a weight of the packaged item and the pharmaceutical product and 
capturing via the camera an image of the packaged item.
	transmitting, to a server, the verification information to cause the server to generate a return determination based on the verification information; [(claim 20 only) wherein the verification information comprises [information identifying the pharmaceutical product and an amount of the pharmaceutical product];] receiving, by the computer from the server, the return determination; 
	The discussion above applies here, as well. Zacarro additionally discloses:
[Now referring to FIG. 10, the estimate calculator 320 may execute a method 660 for generating a refund estimate at block 610 of the method 600 (see FIG. 8). After obtaining line item parameters in block 662, the method 660 retrieves an applicable rule from the policy/rules database 240 at block 664…the line item refund estimate may be stored in the line item database 182 or in any other location to be used in subsequent credit memorandum analysis (c15 29-48, Fig. 10; see also c10 31-37, c4 49-52, c10 5-13, Fig. 4, Fig. 8); the computer system 200 may automatically recognize certain items as being non-creditworthy or unreturnable…the method 600 may automatically generate a refund estimate for the line item using the policy/rules database 240 (c14 59 – c15 8)] The Examiner notes the line item parameters in block 662 of Fig. 10 correspond to block 604 of Fig. 8 – RECEIVE LINE ITEM PARAMETERS (NDC, LOT NUMBER, EXPIRATION DATE, QUANTITY, ETC.). The discussion above applies here, as well. This additional disclosure as related to: executing a method for generating a refund estimate; retrieving an applicable rule from the policy/rules database after obtaining line item parameters; automatically recognize certain items as being non-creditworthy or unreturnable; automatically generate a refund estimate for the line item using the policy/rules database is interpreted as teaching or suggesting transmit, to a server, the verification information to cause the server to generate a return determination based on the verification information; [(claim 20 only) wherein the verification information comprises [information identifying the pharmaceutical product and an amount of the pharmaceutical product];] receive, from the server, the return determination. While the disclosure teaches or suggests wherein the verification information comprises [information identifying the pharmaceutical product and an amount of the pharmaceutical product], Zacarro does not describe the verification information as comprising the weight and the image.
	categorizing, by the computer responsive to receiving the return determination, the pharmaceutical product based on the product information, wherein categorizing includes at least one of determining that the pharmaceutical product belongs to a first category and determining that the pharmaceutical product belongs to a second category; and 
	[retrieving a refund rule that specifies a refund policy for the one of the plurality of item categories, applying the refund rule to generate an initial refund estimate, and adjusting the initial refund estimate using the historical refund data; grouping items in the aggregate set of pharmaceutical items according to the respective manufacturer identity; separating the grouped items into class-of-trade sets according to a respective class of trade of each of the grouped items, such that each class of trade is associated with respective one of a plurality of pricing strategies (c3 28-37; see also c3 20-25, c5 54-57, c7 57-60, c8 35-37, c8 35-53, c15 20-27)] This disclosure describes grouping [i.e., categorizing] items according to the respective manufacturer identity and separating the grouped items into class-of-trade sets such that each class of trade is associated with respective one of a plurality of pricing strategies, wherein the grouping [i.e., categorizing] of items is done after applying the refund rule to generate an initial refund estimate [i.e., categorize…the pharmaceutical product based on the product information, wherein categorizing includes at least one of determining that the pharmaceutical product belongs to a first category and determining that the pharmaceutical product belongs to a second category] after applying the refund rule to generate an initial refund estimate [responsive to receiving the return determination].
	Zacarro further discloses:
	(claim 20 only) provide, responsive to categorizing the pharmaceutical product, instructions to the user interface to cause display of the instructions at the user interface, the instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category.
	[a rule generally similar to the rule 302 illustrated in FIG. 4 may specify that a pharmaceutical product with the NDC code equal to NDC.sub.i can only be returned for credit within 30 days of the expiration date. As another example, a recent policy update in the database 240 may indicate that a product with the NDC code NDC.sub.j is no longer returnable as a retail item. When the computer system 200 identifies these and similar cases in application to a line item entered at block 604, the method 600 may provide a certain indication (e.g., an alert string) to the operator at block 608 (c14 61 – c15 4, Fig. 4)] The disclosure describes providing a certain indication (e.g., an alert string) to the operator indicating whether the item may be returned based on (i.e., the system categorizes an item as either being in the category of not adhering to the rule or being in the category of not adhering to the rule, and provides an indication to the operator to not accept an item as a returnable item if the item is in the category of not adhering to the rule.
	Additionally and alternatively, Zacarro discloses: 
[Some of the steps which may be associated with block 616 may be performed as a method 640 illustrated as FIG. 9. At block 642, the computer system 200 and/or operators of the reverse distributor 22 may generate lists of line items consolidated according to manufacturers (see the consolidation stage 110 in FIG. 2). Next, at block 644, the line items may be separated according into retail, hospital, government and, if desired, other class-of-trade categories. Finally, at block 646, packing lists may be generated and printed (c15 20-28, Fig. 8, Fig. 9; see also c9 35-40)] and the disclosure of Zacarro broadly describes an operator at a manufacturer consolidation stage or closing stage may interact with the system via an item tracking user interface (c7 44-49, Fig. 2), wherein the reverse distributor may consolidate line items according to both manufacturers and classes of trade, wherein the system may prepare a packing list and other relevant documents which may be necessary or useful when shipping the containers to the manufacturers or distributors (c9 35-40), wherein line items are preferably consolidated according to both manufacturers and classes of trade. For example, all items from the retailer shipments 120, 122A, and 122B are placed into "class 1" shipment containers 190 of the manufacturer-specific queues 192-194, while all items from the hospital shipment 124 are placed into "class 2" containers (c9 23-33, Fig. 2; see also c 11 63 – c 12 23, c16 33-37, Fig. 13, Fig. 15) [i.e., the system may consolidate [i.e., categorize] line items according to categories, such as manufacturers and classes of trade, wherein the user interface at a manufacturer consolidation stage or closing stage may display a packing list and other relevant documents [i.e., instructions] indicating the operator should place all items from one category into a "class 1" container and all items from a second category into a "class 2" container). The Examiner notes this disclosure is substantially similar to Applicant’s specification, which states, “The table top station can then provide instructions with respect to which receptacle should be used,” (see Applicant’s specification at 0051).
Holmes — which is directed to a pharmaceutical storage and retrieval system and methods of storing and retrieving pharmaceuticals— discloses:
	(Claim 14) A collection station comprising: a camera configured to record a packaged item containing a pharmaceutical product; a scale configured to weigh the packaged item; a computer, wherein the computer is configured to: 
	[The inventory items are typically loaded into the device 10, 600, 802 while remaining in its native packaging, as provided by the manufacturer. In its native packaging, pharmaceutical inventory is typically in the form of bottles of prescription medication, in tubes of prescription medication, flat packs, or the like (0105); The device 10 also can include a first port 70 for receiving a medication being input to the device 10. The port 70 can include a weight measuring device, such as a scale 72 therein for weighing the inventory item(s) that are input to the device 10. . . . A scanner 74 is located adjacent to the port 70. . . . the scanner 74 can be another type of detector, such as, for example, a profile contrast detector, a camera, another type of visual imaging detector, or the like. The port 70 includes a door 76 movably controlled by the device 10 to block or allow access to the port 70 (0052; see also 0054); The dispensing work cell 550 or the device 10, 600, 802 may also be equipped with one or more imaging devices 570 such as a barcode scanner and/or a video camera (0096; see also 0081, 0098, 0109)]
[…] wherein generating the verification information of the pharmaceutical product comprises weighing via the scale the packaged item to obtain a weight of the packaged item and the pharmaceutical product and capturing via the camera an image of the packaged item; 
[When the inventory item is in the port 604 (846), the port access door 624 (850) will close, and the inventory will be weighed (at 334) and scanned (at 336)…The scale 622 (882) measures the weight of the inventory and stores the value using the server 804…the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label. The scanner 626 (881) scans the inventory item and sends the information received to the server 804. In some embodiments, the scanner 626 (881) reads the barcode on the native packaging of the inventory. In alternate embodiments, the scanner 626 (881) can also image the packaging of the inventory through a profile contrast technique to determine information (0105; see also 0052, 0054, 0056, 0081, 0084, 0085, 0087, 0091, 0105, 0106)]
transmit, to a server, the verification information to cause the server to generate a return determination based on the verification information; [(claim 20 only) wherein the verification information comprises the weight and the image;] receive, from the server, the return determination; and 
[[t]he stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package. The bottles being stocked remain in the original manufacturer package (0084); the scanner 74 can be another type of detector, such as, for example, a profile contrast detector, a camera, another type of visual imaging detector, or the like (0052; see also 0054, 0081, 0098, 0109); The scanner 626 (881) scans the inventory item and sends the information received to the server (0105; see also 0056, 0084, 0085, 0087, 0091, 0105, 0106); the scale 622 confirms the weight of the inventory with the value stored on input of the inventory, and the scanner 626 confirms the barcode and/or image and profile of the inventory item with the information stored on input of the inventory (0110; see also 0091, 0105)]
categorize, responsive to receiving the return determination, the pharmaceutical product based on the product information, wherein the categorizing includes at least one of determining that the pharmaceutical product of the packaged item belongs to a first category and determining that the pharmaceutical product of the packaged item belongs to a second category.  
Additionally and alternatively, Holmes further discloses:
(claim 20 only) provide, responsive to categorizing the pharmaceutical product, instructions to the user interface to cause display of the instructions at the user interface, the instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category.
	[The interface panel 40 includes a user display screen 50 for input and output of information to and from a user. In some embodiments, the user display screen 50 can be a touch screen, a graphical user interface, or the like. An access control device 60 can also be incorporated onto the interface panel 40 (0050; see also 0055; 0057, 0070, 0082, 0087, 0091, 0093, 0100, 0104); The port 70 includes a door 76 movably controlled by the device 10 to block or allow access to the port 70 (0052; see also 0054); The server 804 compares the type of inventory with an internal database for medications, usually determined from the NDC directory. If the type of inventory item sitting in the port 604 (846) is not included in the internal database, for example, if the inventory were not a medication, the device 10, 600, 802 can show an alert on the monitor 812 for the user to remove the inventory item from the port 604 (846) (0107; see also 0110)] The Examiner interprets the disclosure as related to comparing the type of inventory with an internal database for medications and showing an alert on the monitor for the user to remove the inventory item from the port if the inventory were not a medication as teaching or suggesting the limitations.
While the combination of Zacarro and Holmes teaches or suggests the limitations above in the context of “A collection station,” (claim 14) and, “A system for collecting items comprising: a station having a computer and a user interface,” (claim 20), the combination of Zacarro and Holmes does not appear to describe a station as, “a kiosk station,” as recited in claim 1. 
	However, Holmes further discloses:
	[FIG. 26 is a layout of a floor plan of a pharmacy utilizing the pharmaceutical storage and retrieval device (0037, Fig. 26); In some embodiments, as illustrated, the pharmacy 200 can include an Automatic Prescription Machine (APM) 216 (0094, Fig. 26; see also 0093, 0098, 0101); The customer can pick up their prescription either at the prescription pick-up window 212 from the pharmacist or at the APM 216 (0120)] The Examiner interprets the disclosure as related to a pharmacy utilizing a pharmaceutical storage and retrieval device and an Automated Prescription Machine (APM) as teaching or suggesting the use of a kiosk station.
Zacarro is directed to a method and apparatus for accurate estimation and disbursement in a reverse distribution environment. Holmes is a pharmaceutical storage and retrieval system and methods of storing and retrieving pharmaceuticals. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Zacarro and Holmes is that Holmes discloses: a pharmacy utilizing the pharmaceutical storage and retrieval device; a customer may pick up their prescription from an Automatic Prescription Machine (APM); a camera configured to record a packaged item containing a pharmaceutical product; a scale configured to weigh the packaged item; weighing via the scale the packaged item to obtain a weight of the packaged item and the pharmaceutical product and capturing via the camera an image of the packaged item; an interface panel includes a user display screen for input and output of information to and from a user; an access control device 60 can also be incorporated onto the interface panel; a door movably controlled by the device to block or allow access to the port; comparing the type of inventory with an internal database for medications; and showing an alert on the monitor for the user to remove the inventory item from the port based on the type of inventory item.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a pharmacy utilizing the pharmaceutical storage and retrieval device; a customer may pick up their prescription from an Automatic Prescription Machine (APM); a camera configured to record a packaged item containing a pharmaceutical product; a scale configured to weigh the packaged item; weighing via the scale the packaged item to obtain a weight of the packaged item and the pharmaceutical product and capturing via the camera an image of the packaged item; an interface panel includes a user display screen for input and output of information to and from a user; an access control device 60 can also be incorporated onto the interface panel; a door movably controlled by the device to block or allow access to the port; comparing the type of inventory with an internal database for medications; and showing an alert on the monitor for the user to remove the inventory item from the port based on the type of inventory item (as taught by Holmes) with the method and apparatus for accurate estimation and disbursement in a reverse distribution environment (as taught by Zacarro) in order to improve consistency, efficiency, and cost reductions (Holmes 0004), provide a pharmaceutical storage and retrieval system having a housing, at least one port with controlled access to inventory stored within the device, a robotic transfer mechanism for moving inventory items to and from the controlled port, software for tracking of inventory and users of the machine, and an interface with the pharmacy software system to track and monitor which inventory is authorized for access by each user and which inventory is needed, and inventory accessed by each user (Holmes 0005), provide methods for storing, retrieving, and monitoring pharmaceutical inventory (Holmes 0006), provide a method for storing, retrieving, monitoring, and limiting access to prescription medications (Holmes 0006), provide a method of filling a prescription (Holmes 0007), provide a method of stocking a pharmaceutical storage and retrieval device (Holmes 0008),

Regarding claims 2 and 15, the combination of Zacarro and Holmes teaches or suggests the limitations of claims 1 and 14.
further comprises: providing, by the computer and responsive to categorizing the pharmaceutical product, instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category.  
The Examiner notes the limitations above are addressed above by addressing the substantially similar limitations of claim 20 of, “provide, responsive to categorizing the pharmaceutical product, instructions to the user interface to cause display of the instructions at the user interface, the instructions indicating the pharmaceutical product of the packaged item belongs to the first category or the second category.”

Regarding claim 3, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Holmes further discloses:
wherein the product information comprises an indication that the pharmaceutical product is to be returned 
[In other embodiments, the server 804 automatically schedules a return day of an unused medication for a refund (0121); the scanned information such as lot numbers and expiration dates are extracted and recorded. As an expiration day approaches, for example, within a predetermined amount of time prior to the expiration day, the server 804 generates an alert to the pharmacy or user of the approaching expiration day. In this way, the pharmacy can determine to return any unused portions of a medication whose expiration day reaches the predetermined amount of time (0121; see also claim 14, claim 15); if a manufacturer or distributor issues a recall on certain products, they can communication the recall information essentially instantaneously to the server (0117; see also claim 16)] The Examiner interprets an expiration date and a recall as product information indicating that the pharmaceutical product is to be returned.
Zaccaro further discloses:
and further comprising:  providing, by the computer, credit information for the pharmaceutical product responsive to receiving the return determination.  
[Now referring to FIG. 10, the estimate calculator 320 may execute a method 660 for generating a refund estimate at block 610 of the method 600 (see FIG. 8). After obtaining line item parameters in block 662, the method 660 retrieves an applicable rule from the policy/rules database 240 at block 664…the line item refund estimate may be stored in the line item database 182 or in any other location to be used in subsequent credit memorandum analysis (c15 29-48, Fig. 10; see also c10 31-37, c4 49-52, c10 5-13, Fig. 4, Fig. 8); the computer system 200 may automatically recognize certain items as being non-creditworthy or unreturnable…the method 600 may automatically generate a refund estimate for the line item using the policy/rules database 240 (c14 59 – c15 8)]
The Examiner notes the claim language is recited in a manner in which the motivation and rationale discussed with respect to claims 1, 14, and 20 applies here, as well.

Regarding claim 4, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Holmes further discloses:
wherein the product information comprises an indication that the pharmaceutical product is to be returned and an indication of a reason for returning the item.  
[In other embodiments, the server 804 automatically schedules a return day of an unused medication for a refund (0121); the scanned information such as lot numbers and expiration dates are extracted and recorded. As an expiration day approaches, for example, within a predetermined amount of time prior to the expiration day, the server 804 generates an alert to the pharmacy or user of the approaching expiration day. In this way, the pharmacy can determine to return any unused portions of a medication whose expiration day reaches the predetermined amount of time (0121; see also claim 14, claim 15); if a manufacturer or distributor issues a recall on certain products, they can communication the recall information essentially instantaneously to the server (0117; see also claim 16)] The Examiner interprets an expiration date and a recall as product information comprising comprises an indication that the pharmaceutical product is to be returned and an indication of a reason for returning the item.
The Examiner notes the claim language is recited in a manner in which the motivation and rationale discussed with respect to claims 1, 14, and 20 applies here, as well.

Regarding claim 5, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Zacarro further discloses:
wherein a portion of the product information includes a product number or bar code data.  
[In the United States, the Food and Drug Agency (FDA) requires that each pharmaceutical item 14 be registered with a globally unique National Drug Code (NDC), and be further labeled with a lot number and an expiration date. The FDA assigns a portion of the NDC number, and specifies the format according to which the manufacturers 12A-B must assign the rest of the NDC number (see www.fda.org) (c4 67 c5 7); an operator or an automated component may enter line item data 180 into a line item database 182. The line item data 180 may include multiple individual entries 184, one of which is partially illustrated in an exploded view in FIG. 2. As discussed in more detail with reference to FIG. 3, an operator may interact with the database 182 with an interface that accepts such input parameters as, for example, the NDC, the lot number, the expiration date, and the quantity for each line item 170, 172, 176, etc. (c8 64 - c9 5)] The Examiner interprets the disclosure as related to an interface accepting the NDC as teaching or suggesting, wherein a portion of the product information includes a product number or bar code data.

Regarding claim 6, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Zacarro further discloses:
wherein the pharmaceutical product comprises pharmaceutical pills, and 
wherein a portion of the product information includes a quantity of pharmaceutical pills.  
	[Upon processing the items 14, the reverse distributor 22 may prepare debit memoranda 42A-B listing the relevant details regarding the items 14 being returned (e.g., identity of each of the items 14 including NDC, lot number, and expiration date; quantity associated with each item; the estimated repurchase price of each item; and other parameters, if desired)  (c6 1-7); To consider one specific simplified example of reverse distribution, the retailer 30A may wish to return N.sub.1 units (e.g., pills) of a pharmaceutical item 14 having the NDC code NDC.sub.1, expiration date D.sub.1, and lot number L.sub.1 to the manufacturer  (c6 35-39); an example of a more stringent requirement may be the condition that each container have the same number of pills (c8 51-53)] The disclosure describes returning a pharmaceutical item, wherein the pharmaceutical item comprises pills, and wherein the product information comprises a quantity of pills.

Regarding claim 7, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Zacarro further discloses:
wherein a portion of the product information includes an expiration date of the pharmaceutical product.  
	[To consider one specific simplified example of reverse distribution, the retailer 30A may wish to return N.sub.1 units (e.g., pills) of a pharmaceutical item 14 having the NDC code NDC.sub.1, expiration date D.sub.1, and lot number L.sub.1 to the manufacturer (c6 35-39; see also c6 1-7)]

Regarding claim 8, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Zacarro further discloses:
wherein a portion of the product information includes a lot number associated with the pharmaceutical product.  
	[Upon processing the items 14, the reverse distributor 22 may prepare debit memoranda 42A-B listing the relevant details regarding the items 14 being returned (e.g., identity of each of the items 14 including NDC, lot number, and expiration date; quantity associated with each item; the estimated repurchase price of each item; and other parameters, if desired)  (c6 1-7); To consider one specific simplified example of reverse distribution, the retailer 30A may wish to return N.sub.1 units (e.g., pills) of a pharmaceutical item 14 having the NDC code NDC.sub.1, expiration date D.sub.1, and lot number L.sub.1 to the manufacturer  (c6 35-39); see also c2 55-58, c3 7-10)]

Regarding claim 9, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Zacarro further discloses:
further comprising providing disposal instructions for the pharmaceutical product.  
	[Because the drug manufacturers 12A-B sometimes authorize the wholesalers 16A-C to destroy the returned items 14, and credit the customers 20 upon receiving an appropriate proof of destruction, the debit memorandum 42B may specify the proper procedure for destroying pharmaceuticals (c6 12-17)]

Regarding claim 10, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Zacarro further discloses:
further comprising associating an identification with the pharmaceutical product.  
	[The identity and quantity of each received item (or group of similar items) are then organized into a line item, and entered into a computer system which creates an identifier for each line item for use in subsequent tracking (c2 19-23); The reverse distribution system identifies items using at least some of the National Drug Code (NDC), the lot number assigned by the respective manufacturer, and the expiration date (c2 55-58); The items 14 in this example include prescription and over-the-counter drugs, nutraceuticals, vitamins, beauty products, controlled substances, and other types of products which collectively may be referred to as "pharmaceutical items"… In the United States, the Food and Drug Agency (FDA) requires that each pharmaceutical item 14 be registered with a globally unique National Drug Code (NDC), and be further labeled with a lot number and an expiration date. The FDA assigns a portion of the NDC number, and specifies the format according to which the manufacturers 12A-B must assign the rest of the NDC number (see www.fda.org) (c4 61 – c5 7)] The Examiner interprets organizing the identity of each received item into a line item and creating an identifier for each line item for use in subsequent tracking as associating an identification with the pharmaceutical product.  Additionally, the Examiner interprets identifying items using at least some of the National Drug Code (NDC), the lot number assigned by the respective manufacturer, and the expiration date as associating an identification with the pharmaceutical product.  

Regarding claim 11, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Zacarro further discloses:
wherein the first category is that the pharmaceutical product is a controlled substance and the second category is that the pharmaceutical product is a non-controlled substance.  
[The items 14 in this example include prescription and over-the-counter drugs, nutraceuticals, vitamins, beauty products, controlled substances, and other types of products which collectively may be referred to as "pharmaceutical items" (c4 61-64); the reverse distributor 22 may identify and isolate those of the shipments 120-126 that include controlled substances (c7 57-60); the set 304 also may be divided, at any desired level, according to controlled and non-controlled substance categories (c10 60-62)] The disclosure describes examples of pharmaceutical items and distinguishes between prescription and over-the-counter drugs and controlled substances. The disclosure also describes identifying and isolating controlled substances and dividing sets according to controlled and non-controlled substance categories.

Regarding claim 12, The method according to claim 1, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 1.
Holmes further discloses:
wherein the product information comprises a received weight of the packaged item and the pharmaceutical product, and wherein the verification information of the pharmaceutical product comprises comparing the received weight with the weight of the packaged item and the pharmaceutical product received from the scale.  
	[The stock module 885 also is operable to instruct the device 802 to obtain a weight of the bottle when positioned in the second port 846. The stock module 885 can access the NDC database 834 or other database to compare the measured weight to a predetermined weight established based on the read NDC barcode label on the bottle. If the measured weight is substantially similar to the predetermined weight, the stock module 884 can accept the bottle and instructs the carriage system 865 to retrieve the bottle from the second port 846 and position the bottle in a particular location determined by the optimizer program 885. If the measured weight is not substantially similar to the predetermined weight, the stock module 884 does not accept the bottle and transmits an instruction to the monitor 812 to request the pharmacy personnel to reconcile or explain the weight difference (0087; see also 0052, 0054, 0056, 0081, 0084, 0085, 0087, 0089, 0091, 0105-0108)]
The Examiner notes the claim language is recited in a manner in which the motivation and rationale discussed with respect to claims 1, 14, and 20 applies here, as well.

Regarding claims 13 and 16, the combination of Zacarro and Holmes teaches or suggests the limitations of claims 1 and 14.
Regarding the limitations of, wherein categorizing includes at least one of determining based on the verification information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the verification information that the pharmaceutical product of the packaged item belongs to the second category,”  the Examiner notes claims 13 and 16 are unclear, as discussed in the rejections under 35 USC 112, second paragraph, above, in that the claims comprise a conflicting scope of the function of categorizing as initially recited in claim 1. In order to advance compact prosecution, the Examiner interprets the claim limitations as, “wherein categorizing includes at least one of determining based on the product information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the product information that the pharmaceutical product of the packaged item belongs to the second category.”  
Zacarro discloses:
wherein categorizing includes at least one of determining based on the product information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the product information that the pharmaceutical product of the packaged item belongs to the second category.  
[retrieving a refund rule that specifies a refund policy for the one of the plurality of item categories, applying the refund rule to generate an initial refund estimate, and adjusting the initial refund estimate using the historical refund data; grouping items in the aggregate set of pharmaceutical items according to the respective manufacturer identity; separating the grouped items into class-of-trade sets according to a respective class of trade of each of the grouped items, such that each class of trade is associated with respective one of a plurality of pricing strategies (c3 28-37; see also c3 20-25, c5 54-57, c7 57-60, c8 35-37, c8 35-53, c15 20-27)] This disclosure describes grouping items according to the respective manufacturer identity [i.e., categorizing based on product information] and separating the grouped items into class-of-trade sets such that each class of trade is associated with respective one of a plurality of pricing strategies [i.e., categorizing based on product information]. 
Additionally and alternatively, Zacarro teaches the limitations in the context of determining 
[The items 14 in this example include prescription and over-the-counter drugs, nutraceuticals, vitamins, beauty products, controlled substances, and other types of products which collectively may be referred to as "pharmaceutical items" (c4 61-64); the reverse distributor 22 may identify and isolate those of the shipments 120-126 that include controlled substances (c7 57-60); the set 304 also may be divided, at any desired level, according to controlled and non-controlled substance categories (c10 60-62)] The disclosure describes examples of pharmaceutical items and distinguishes between prescription and over-the-counter drugs and controlled substances. The disclosure also describes identifying and isolating controlled substances and dividing sets according to controlled and non-controlled substance categories. The disclosure teaches or suggests wherein categorizing includes at least one of determining based on the product information that the pharmaceutical product of the packaged item belongs to the first category and determining based on the product information that the pharmaceutical product of the packaged item belongs to the second category.  

Regarding claim 17, The collection station according to claim 16, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 16.
Holmes further discloses:
wherein the user interface comprises a touch screen interface, and 
	[In some embodiments, the user display screen 50 can be a touch screen, a graphical user interface, or the like (0050; see also 0070)]
further comprising a scanner configured to scan a bar code on the packaged item containing the pharmaceutical product.  
[A scanner 74 is located adjacent to the port 70. In some embodiments, the scanner 74 is a barcode scanner (0052; see also 0084, 0085, 0087, 0091, 0096, 0098)]
The Examiner notes the claim language is recited in a manner in which the motivation and rationale discussed with respect to claims 1, 14, and 20 applies here, as well.

Regarding claim 18, The collection station according to claim 14, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 14.
Holmes further discloses:
wherein a surface of the scale is within a field-of-view of the camera.  
[The device 10 can include a loading port having a loading scale, and a loading scanner…a robotic arm can also be used to rotate the objects of interest that are positioned on the scales for scanning purposes (0054; see also 0052, 0055, 0056, 0081, 0091, 0096, 0105, 0109, 0110, 0114, Fig. 20)]
The Examiner notes the claim language is recited in a manner in which the motivation and rationale discussed with respect to claims 1, 14, and 20 applies here, as well.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zacarro, U.S. Patent 8719048, in view of Holmes, U.S. Patent Application Publication 20110184751, and further in view of Mallet, U.S. Patent Application Publication 20080195247.
Regarding claim 19, The collection station according to claim 18, 
The combination of Zacarro and Holmes teaches or suggests the limitations of claim 18.
Holmes further discloses:
wherein the camera is a top view camera providing a top view of the surface, 
[in some embodiments, measurements are made by illuminating one side of the container and collecting the light received by an array of photo detectors located on the opposite side of the container (0207); FIG. 23 illustrates an alternative embodiment of a video fill level sensing system. The embodiment of FIG. 23 employs a camera 270 to continuously detect an intensity of light exiting the container from the source. In the illustrated embodiment, a light source 272 is positioned to illuminate the container 80, and a curved mirror 274 and pinhole video camera are located adjacent another side of the container 80. The system can also include a software-based processor 276 and other electronic hardware. In the illustrated embodiment, the light source 270 is located adjacent one vertical side of the container 80 and the camera and mirror are positioned on the opposite side of the container. In alternative embodiments, the light source 270 and camera/mirror assembly can be located on adjacent sides of the container 80 (0234)]
The combination of Zacarro and Holmes does not appear to explicitly recite the remaining limitations as related to a side view camera.
However, Mallet — which is directed to a method for combined disposal and dispensing of medical items — discloses:
and further comprising a side view camera, wherein, when the packaged item is placed on the surface, the side view camera provides a side view of the packaged item.  
	[FIG. 23 illustrates an alternative embodiment of a video fill level sensing system. The embodiment of FIG. 23 employs a camera 270 to continuously detect an intensity of light exiting the container from the source. In the illustrated embodiment, a light source 272 is positioned to illuminate the container 80, and a curved mirror 274 and pinhole video camera are located adjacent another side of the container 80. The system can also include a software-based processor 276 and other electronic hardware. In the illustrated embodiment, the light source 270 is located adjacent one vertical side of the container 80 and the camera and mirror are positioned on the opposite side of the container. In alternative embodiments, the light source 270 and camera/mirror assembly can be located on adjacent sides of the container 80 (0234; see also 0207)]. 
Zacarro is directed to a method and apparatus for accurate estimation and disbursement in a reverse distribution environment. Holmes is a pharmaceutical storage and retrieval system and methods of storing and retrieving pharmaceuticals. Zacarro is directed to a method for combined disposal and dispensing of medical items. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between the combination of Zacarro and Holmes and Mallet is that Mallet discloses that a camera may be mounted on the side of a container.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a camera mounted on the side of a container (as taught by Mallet) and the features of: a pharmacy utilizing the pharmaceutical storage and retrieval device; a customer may pick up their prescription from an Automatic Prescription Machine (APM); a camera configured to record a packaged item containing a pharmaceutical product; a scale configured to weigh the packaged item; weighing via the scale the packaged item to obtain a weight of the packaged item and the pharmaceutical product and capturing via the camera an image of the packaged item; an interface panel includes a user display screen for input and output of information to and from a user; an access control device 60 can also be incorporated onto the interface panel; a door movably controlled by the device to block or allow access to the port; comparing the type of inventory with an internal database for medications; and showing an alert on the monitor for the user to remove the inventory item from the port based on the type of inventory item (as taught by Holmes) with the method and apparatus for accurate estimation and disbursement in a reverse distribution environment (as taught by Zacarro) in order to provide a system for allowing clinicians to more easily sort medical waste items for appropriate disposal (Mallet 0009), provide a combined disposal and dispensing apparatus (Mallet 0009), provide an automated system of waste disposal that encourages and facilitates hospital compliance with the relevant federal and state regulations (Mallet 0009), provide a combined system that includes a device that dispenses drugs or medical devices and a device that sorts and/or disposes of said drugs and devices (Mallet 0009), and provide a labor savings for doctors, nurses and other clinicians by taking the bulk of the decision making associated with sorting medical waste away from the clinician (Mallet 0012), and provide a system for sorting a plurality of waste items and dispensing a plurality of dispensable items (Mallet 0015).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jokhovets, U.S. Patent Application Publication 20110180463, teaches recognizing characteristic features of empty containers.
Doran, U.S. Patent Application Publication 20090018959, teaches exchanging and/or transferring various forms of value.
Kaplan, U.S. Patent 7366586, teaches communicating vending information.
Witter, U.S. Patent Application Publication 20060277110, teaches a user interface for processing returns of pharmaceuticals.
Lambert, U.S. Patent 6529892, teaches multi-attribute drug comparison.
NPL:
Capt. Jeffery Taylor, "ScriptCenter pharmacy refill kiosk opens," Minot Air Force Base, 5th Medical Support Squadron, March 23, 2011, https://www.minot.af.mil/News/Article-Display/Article/265165/scriptcenter-pharmacy-refill-kiosk-opens/
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689